OPINION — AG — (1) A STATE AGENCY MAY NOT ENTER INTO NEGOTIATIONS WITH MAI EQUIPMENT CORPORATION IN ORDER TO CONSUMMATE A PROPOSED PURCHASE, SALE, AND LEASE AGREEMENT WITH MAI AS THE STATE PURCHASING DIRECTOR HAS EXCLUSIVE AUTHORITY TO ACQUIRE ALL EQUIPMENT USED BY AGENCIES OF THE STATE GOVERNMENT UNDER 74 Ohio St. 1961 85.5 [74-85.5] OF THE OKLAHOMA CENTRAL ACT, AND SUBJECT ONLY TO THE EXCEPTIONS, INAPPLICABLE IN THIS CASE, OF 74 Ohio St. 1961 85.12 [74-85.12] OF THE SAME ACT. (2) YOUR SECOND QUESTION MY BE ANSWERED BY POINTING OUT THAT THE ONLY LEGAL MEANS OF ACCOMPLISHING THIS TRANSACTION (AVAIL THEMSELVES OF THE SAVINGS OF THIS COMPANY) IS TO FOLLOW THE PROCEDURES SET OUT IN THE OKLAHOMA CENTRAL PURCHASING ACT IN 74 Ohio St. 1961 85.1-85.16 [74-85.1] — [74-85.16]. THESE ARE EXCLUSIVE, THE ONLY EXCEPTION BEING EXPRESSED IN THE ACT ITSELF. CITE: 74 Ohio St. 1961 85.7 [74-85.7], 74 Ohio St. 1961 85.9 [74-85.9], 74 Ohio St. 1961 85.18 [74-85.18] (SAM HELLMAN)